Citation Nr: 0411188	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  94-33 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran's active military service extended from March 1968 to 
February 1970.
 
This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico. That rating decision denied service connection for a 
psychiatric disorder, including PTSD.

The Board remanded this case in May 1996 for further development.  
On September 9, 2002, the Board of Veterans' Appeals (Board) 
ordered further development in your case. Thereafter, the case was 
sent to the Board's Evidence Development Unit (EDU), to undertake 
the requested development.

Due to a change in the law, the Board remanded this case again in 
June 2003.  The case has returned for appellate action.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.

2.  Although he served in Vietnam, the veteran is not shown to 
have engaged in combat with the enemy.

3.  A psychiatric disability was not present during service, nor 
was a psychosis present within one year after service.

4.  The veteran is not shown to currently have PTSD, nor can any 
of the claimed stressor events be verified.

5.  No currently present acquired psychiatric disorder of the 
veteran is etiologically related to service.


CONCLUSION OF LAW

A psychiatric disability, including PTSD, was not incurred or 
aggravated in active service, and the incurrence or aggravation of 
a psychosis during active duty may not be presumed. 38 U.S.C.A. §§ 
1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expanded VA's duty 
to notify the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, in response to the veteran's claim, the RO sent a letter 
in February 1999 advising the veteran of the evidence necessary to 
prove a claim for a psychiatric disorder, including PTSD.  In 
April 2001 the RO sent a letter that advised the veteran of the 
VCAA and of the evidence needed to substantiate his service-
connection claim for a psychiatric disorder.  The letter also 
explained VA's duty to assist, including what evidence VA was 
responsible for obtaining and what information or evidence the 
veteran was required to provide.  The RO described the actions it 
had taken to obtain evidence and what it had secured, and asked 
the veteran to provide additional evidence and information in 
support of his appeal.  In addition, the RO provided the text of 
the relevant VA regulations implementing the VCAA in its July 2003 
supplemental statement of the case.  Accordingly, the Board is 
satisfied that the veteran has received all notice required by the 
VCAA.  See Quartuccio v. Principi , 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court of 
Appeals for Veterans Claims (Court) states that VCAA notice must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

In this case, although the April 2001 VCAA notice letter that was 
provided to the veteran does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  For 
example, the Board requested information regarding the veteran's 
claim in the May 1996 Remand. The July 2003 supplemental statement 
of the case also provided the veteran the text of 38 C.F.R. § 
3.159(b)(1), from which the Court derives this "fourth element."  
In any event, as discussed below, the veteran indicated in a May 
2003 statement that he had nothing else to submit for his appeal.  
Therefore, the Board finds that any error made in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004) (holding that the Court must take due account of the rule of 
prejudicial error when considering compliance with VCAA notice 
requirements); Stegall v. West, 11 Vet. App. 268 (1998) (where a 
veteran has not been harmed by an error in a Board determination, 
the error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court shall 
take due account of the rule of prejudicial error"); 38 C.F.R. § 
20.1102 (2003) (an error or defect in a Board decision that does 
not affect the merits of the issue or substantive rights of the 
appellant will be considered harmless).

With respect to the duty to assist, the claims folder contains 
service medical records, VA treatment records, private medical 
records that the veteran authorized the RO to obtain, Social 
Security Administration records, records provided by the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR), and 
a report of a VA medical examination.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  In correspondence dated in May 2003, the 
veteran indicated that he had nothing to add to his appeal and 
asked that it be forwarded to the Board immediately.  The Board 
finds that the RO has satisfied VA's duty to assist the veteran 
with the development of his claim.  38 U.S.C.A. § 5103A.   

II.  Legal Criteria

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty. 38 U.S.C.A. § 1110. Additionally, service connection 
may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice stressor 
actually occurred and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether the veteran 
"engaged in combat with the enemy." See Gaines v. West, 11 Vet. 
App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 
If it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, provided 
that the testimony is found to be satisfactory and consistent with 
the circumstances, conditions or hardships of such service. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1998); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994). Service department 
evidence that the veteran engaged in combat or that the veteran 
was awarded the Purple Heart, Combat Infantryman Badge, or similar 
combat citation will be accepted, in the absence of evidence to 
the contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor. See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). In such cases, the record must contain service 
records or other corroborative evidence which substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor. See West (Carlton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

During the pendency of this claim, § 3.304(f) was amended, 
effective March 7, 1997. 64 Fed. Reg. 32807-32808 (1999). The 
amended regulation, 38 C.F.R. § 3.304(f) (2003), provides: Service 
connection for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor occurred. 
If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's service, 
the veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U. S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted a 
final rule in October 1996, effective November 7, 1996, revising 
38 C.F.R. §§ 4.125 and 4.126 (1996). The effect of these revisions 
was to change the diagnostic criteria for mental disorders from 
the Diagnostic and Statistical Manual for Mental Disorders (DSM), 
third edition and the third edition, revised, to the fourth 
edition (DSM- IV).

The Court found that DSM-IV altered the criteria for assessing the 
adequacy of the stressor from an objective to a subjective basis. 
The Court further found that where there were "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did not 
make a finding that the reports were incomplete, the adequacy of 
the stressor had to be presumed as a matter of law.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In addition, a psychosis may be presumed to have been incurred or 
aggravated in service if it was manifested to a compensable (10 
percent) degree within one year of the claimant's separation from 
service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2003).

Mental deficiency and personality disorders are deemed to be 
congenital or developmental abnormalities and are not considered 
to be disabilities for the purposes of service connection. See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).

Based upon a careful review of the current evidentiary record, the 
Board notes that the record fails to show a diagnosis of PTSD, 
except by history.  When a claimant's explanation of his medical 
condition conflicts with his service records, the Board may reject 
a physician's opinion based on the history related by the 
claimant.  See Struck v. Brown, 9 Vet. App. 145, 155 (1996).  

The service medical records are negative for findings of a 
psychiatric disorder, including PTSD.  In this regard, although 
the veteran was stationed in Vietnam where the enemy may have 
potentially been present, his service records do not reflect 
receipt of any awards, commendations or medals indicative of 
combat. Also, his military occupational specialty of cook is not 
one that necessarily would have involved combat. There is no 
evidence corroborating participation in combat, notwithstanding 
the RO's efforts to obtain such corroboration.

The post-service medical records are negative for PTSD, except by 
history.  Although the VA records reveal that the veteran was 
treated for psychiatric disorders, the evidence is negative for 
findings of PTSD.  A VA examiner diagnosed the veteran with a 
schizoid personality in a December 1971 report. A schizoid 
personality is not considered to be a disability for the purposes 
of service connection. See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2003).

According to a VA medical record report typed in October 1990, the 
veteran reported that he began to become disorganized in 1979. The 
examiner diagnosed the veteran with schizophrenia, residual type.

In a January 1994 VA examination report, the VA examiner diagnosed 
the veteran with schizophrenia, residual type with depressive 
features.  The examiner concluded that there was no evidence to 
warrant or support the diagnosis of PTSD.  

The Social Security Administration records reveal that SSA granted 
disability benefits based on a primary diagnosis of affective 
disorders.  SSA also provided the medical records that it used to 
make its decision.  This evidence does not contain a finding 
linking any psychiatric disorder to the veteran's service.  These 
records are primarily comprised of VA medical records.  There is 
no confirmed diagnosis of PTSD in the records provided by SSA.

Two September 2001 VA psychiatric examiners stated in their report 
that there was no evidence to warrant or support the diagnosis of 
PTSD.  The Board finds the report of the September 2001 VA 
examination to be the most credible and convincing medical 
evidence of record concerning the veteran's current psychiatric 
diagnoses, and his medical history as well, since this examination 
report reflects a thorough review of all of the relevant 
historical and medical material contained in the claims file, as 
confirmed by the examiners.  They diagnosed the veteran with 
depression, along with schizophrenia by history.  They noted that 
there was no evidence to warrant or support the diagnosis of PTSD 
with this veteran.  The only symptomatology present conformed with 
the diagnosis of depression.  The examiners did not relate the 
veteran's diagnosed depression to the veteran's service.  The 
Board finds this evidence compelling because the VA examiners 
based their findings on a complete review of the veteran's medical 
history.

The Board has also considered the evidence of record that favors 
the veteran's claim, but finds that it has less probative weight 
than the evidence discussed above.  In an October 1993 examination 
report, the veteran's private psychiatrist, V.L., M.D., diagnosed 
the veteran with major depression, with an anxious component, 
which was consistent with chronic post-traumatic anxiety syndrome.  
Dr. V.L. concluded that there was no doubt in his mind that 
sufficient incidents of psychological trauma had occurred to cause 
a significant emotional condition of post-traumatic type, as a 
result of military service.  In addition, Dr. V.L. noted that the 
veteran developed a chronic condition of anxiety and depression, 
of similar nature to post-traumatic anxiety syndrome.  The doctor 
concluded that the veteran's condition was severe and chronic and 
would require frequent and continuous psychiatric treatment.  

Dr. V.L. provided a follow-up report in August 1994.  Dr. V.L. 
concluded in his report that he reaffirmed his original diagnosis 
of a major depressive condition with an anxiety component.  He 
added that this condition was moderately severe with on and off 
psychotic features, which was definitely related to the veteran's 
service in the Republic of Vietnam.  

When a claimant's explanation of his medical condition conflicts 
with his service records, the Board may reject a physician's 
opinion based on the history related by the claimant.  See Struck 
v. Brown, 9 Vet. App. 145, 155 (1996).  As noted, the veteran's 
service records reveal that the veteran was a cook while in 
service, and that he was not recognized for serving in combat.  
Therefore, the Board rejects Dr. V.L.'s medical opinion because it 
is based on an inaccurate medical history during service.

Even if the Board were to assume that the findings of PTSD by 
history were valid, there is no adequate evidence of a stressor 
upon which a diagnosis of PTSD could be based.  Title 38 U.S.C.A. 
§ 1154(b) requires that the veteran have actually participated in 
combat with the enemy, meaning participated in events constituting 
an actual fight or encounter with a military foe or hostile unit 
or instrumentality, and would not apply to veterans who served in 
a general "combat area" or "combat zone" but did not themselves 
engage in combat with the enemy. Mere participation in a campaign 
is not sufficient to establish combat. VAOPGCPREC 12-99 (October 
18, 1999), published at 65 Fed. Reg. 6,256, 6,258 (2000). 
VAOPGCPREC 12-99 also states that no single item of evidence will 
be determinative of the combat issue, but that VA will have to 
assess the credibility, probative value, and relative weight of 
each relevant item of evidence and to apply the benefit-of-the-
doubt standard if the evidence is in equipoise.

To the extent that the veteran is alleging that he participated in 
combat, the Board has not found his statements alone to be of 
sufficient probative value to establish this fact since his 
statements were made many years after the events in question, he 
has provided only general information, he did not receive an award 
or decoration indicative of participation in combat and he did not 
serve in an MOS in which participation in combat would be 
expected. Accordingly, the claim seeking service connection for a 
psychiatric disorder, including PTSD, will be denied.

The Board has considered the veteran's August 1994 testimony 
before a hearing officer at the RO as well as the written lay 
statements provided by the veteran in regards to his service-
connection claim for a psychiatric disorder, including PTSD.  In 
general, lay witnesses, such as the appellant, are only competent 
to testify as to factual matters, such as what symptoms an 
individual was manifesting at a given time; however, issues 
involving medical causation or diagnosis require competent medical 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993). The preponderance of the medical 
evidence at this time is unfavorable to with respect to this 
claim.


ORDER

Entitlement to service connection for a psychiatric disorder, 
including PTSD, is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



